DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to amendment/arguments
Claims 1, 2, 4-10, 12-20 are pending. Claims 1, 9 and 17 are currently amended. It appears that no new matter has been entered. The amendments to the claims have overcome the rejections to the claims over the primary reference to Polyakov in view of Pattekar. 


Allowable Subject Matter
	Claims 1, 2, 4-10, 12-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “…a fluid transfer path including a longitudinal axis;  a valve barrier, the valve barrier being operatively positioned along the fluid transfer path, the valve barrier being substantially normal to the longitudinal axis… the valve gate being movable, the valve gate extending substantially parallel to the longitudinal axis of the fluid transfer path, the valve gate defining a portion of the fluid transfer path, the fluid transfer path upstream of and downstream of the valve gate being substantially aligned along the longitudinal axis…” in combination with the other limitations set forth in the independent claims, in consideration of the remarks in the response filed on 2/19/2021, last paragraph page 9 and first paragraph page 10 of the response. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753